Proceeding pursuant to CPLR article 78 to review a determination of the New York City Department of Health and Mental Hygiene, dated July 30, 2008, which, after a hearing, confirmed a determination of a hearing officer dated March 3, 2008, made after a hearing, finding the petitioner guilty of violating Health Code (24 RCNY) § 11.29 (former Health Code [24 RCNY] § 11.66), by failing to show to a health inspector, upon request, proof that his dog had been vaccinated for rabies, and fining him $500.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of a determination rendered by an administrative body after a hearing is limited to whether the determination is supported by substantial evidence (see Matter of Purdy v Kreisberg, 47 NY2d 354, 358 [1979]; Matter of Sands v Daines, *76269 AD3d 862 [2010], lv denied 14 NY3d 707 [2010]). Here, the determination of the New York City Department of Health and Mental Hygiene was supported by substantial evidence in the record. The petitioner admitted that he failed to produce the required vaccination certificate for the subject dog either during the home inspection or at the hearing before the hearing examiner.
The petitioner’s remaining contentions are either not properly before this Court or without merit. Rivera, J.P., Dillon, Florio and Balkin, JJ., concur.